internal_revenue_service number release date index number 468b ----------------------- -------------------------------------------- ------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-108145-07 date date legend x trust bankruptcy court court state p date a date b date c date d date e date f date g date h y dear -------------- ----------------------------------------------------------------------- -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------- ------------------------------------------------------------------------------------------ ----------------- ---------- --------------------------- ------------------ ---------------------------------- ---------------------- ---------------------- ----------------------------- ----------------------------- ---------- this responds to your letter requesting certain rulings concerning the application of sec_468b of the internal_revenue_code to x and the trust in particular you requested the following rulings plr-108145-07 the trust is a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations the trust’s modified gross_income does not include amounts transferred by x to the trust except to the extent of any dividends_paid to the trust on x stock the trust’s initial basis in assets other than cash transferred by x to the trust is the fair_market_value of any such asset on the date of transfer to the extent the requirements of sec_162 and sec_461 are otherwise met x may deduct the amount of cash transferred and the fair_market_value of other assets other than the fund as defined below that x transfers to the trust in the taxable_year or years of the transfers except that no deduction is allowable for the transfer of the x stock unless the qualified_appraisal requirements of sec_1_468b-3 are satisfied and no deduction is allowable for transferred amounts that represent amounts received from the settlement of an insurance claim which is excludable from x’s gross_income x may exclude any discharge_of_indebtedness income realized because of the discharge release and extinguishment of all its obligations for or in respect of its liability for personal injury claims the portion of any net_operating_loss attributable to deductions for personal injury claims including deductions allowable as a result of transfers to the trust is a specified_liability_loss as defined in sec_172 facts x and its predecessors is a corporation that was engaged in the distribution and installation of insulation materials some of which contained asbestos-related materials until date a in date a because of the high cost of liability insurance or its complete unavailability x ceased the distribution and installation of insulation materials and ceased conducting business as an insulator contractor since date a x has directed its efforts to processing and resolving claims filed by individuals for alleged losses associated with bodily injuries and sickness allegedly arising from exposure to asbestos x uses an accrual_method of accounting for federal_income_tax purposes on date b x filed a petition in bankruptcy court for relief under chapter of title of the united_states_code in date c x reached a financial settlement with an insurer with regard to x’s claims for insurance for asbestos-related liabilities x filed a motion with the bankruptcy court to establish a separate segregated account to which plr-108145-07 it could transfer a portion of the proceeds it received from the insurance settlement to be used to satisfy claims for asbestos-related liabilities on date d the bankruptcy court entered an order directing x to establish a segregated account the fund and to deposit a portion of the insurance settlement proceeds in the fund to be used except as directed by the bankruptcy court to resolve or satisfy x’s asbestos-related claims x represents that the fund is a qualified_settlement_fund within the meaning of sec_1_468b-1 on date e the bankruptcy court confirmed x’s chapter plan_of_reorganization the plan on date f court affirmed the bankruptcy court’s confirmation order the plan provides for the creation and funding of the trust on date g the trust was formed and the plan became effective the trust agreement provides that the purpose of the trust is to assume all of x’s liabilities for asbestos-related injury claims and to use its assets contributed by x now and in the future to pay holders of asbestos-related claims against x the trust and x represent that a portion of the assets and cash that x will transfer to the trust will be used to make payments directly to claimants for personal injury claims the trust and x also represent that each payment for personal injury claims meets the following requirements i ii it is a payment of compensatory_damages on account of physical injury or emotional harm to an individual that manifests itself before the date the trust makes that payment or interest on such payment and the payment is being made to satisfy x’s liability for damage arising from x’s sale of asbestos-containing products including installation removal and or manipulation of asbestos that taxpayer sold which damage arose after x relinquished possession of the asbestos-containing products according to the plan the trust assumed all of x’s liabilities for personal injury claims including pre-petition liquidated personal injury claims as of date g x was discharged from and has no further responsibility or liability for any personal injury claims consequently all current and future personal injury claims are to be resolved pursuant to the terms of plan trust agreement and trust distribution procedures the trust was established as a_trust under the law of state p and is administered by a trustee appointed by the plan the bankruptcy court order dated date e provides that the bankruptcy court retains jurisdiction over any matter arising under or related to the plan no refund or reversion of the trust’s assets to x can occur other than by order of the bankruptcy court issuance shall constitute one hundred percent of x’s issued and outstanding shares of capital stock on date h x issued y shares of common_stock to the trust and the the plan provides that x shall issue x common_stock to the trust which after plr-108145-07 previous equity interests of x were canceled for no distribution forgiveness of debt or any other consideration in connection with confirmation of the plan the plan also provides that upon the trust’s request with the consent of x such consent not to be unreasonably withheld x shall remit to the trust the fund and various other assets in addition to payment of personal injury claims the trust is responsible for payments of costs taxes and expenses of or imposed on assumed by or in respect of the trust attributable or allocable to personal injury claims including but not limited to trustee compensation employee compensation insurance premiums legal accounting and other professional fees and overhead law and analysis status as qualified_settlement_fund the first requested ruling is that the trust is a qualified_settlement_fund under sec_1_468b-1 for federal_income_tax purposes sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_1_468b-1 through 468b-5 of the regulations provide guidance regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 as well as other types of claims ie non-allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund plr-108145-07 based on the facts presented and representations made the three requirements of sec_1_468b-1 are satisfied and as such the trust is a qualified_settlement_fund for federal_income_tax purposes first the trust has been approved pursuant to an order of the bankruptcy court dated date e over which the bankruptcy court retains jurisdiction during the trust’s complete administration see sec_1_468b-1 second the trust was established to resolve or satisfy claims brought against x for damages allegedly sustained as a result of exposure to asbestos see sec_1_468b-1 third it is represented that the trust is a_trust under the law of state p see sec_1_468b-1 finally the fact that claims other than claims described in sec_1_468b-1 may be paid_by the trust does not prevent the trust from being treated as a qualified_settlement_fund see sec_1_468b-1 modified gross_income the second requested ruling is that the trust’s modified gross_income does not include amounts transferred to the trust by or on behalf of x except to the extent of any dividends_paid to the trust on x stock sec_1_468b-2 provides that the modified gross_income of a qualified_settlement_fund is its gross_income as defined in sec_61 computed with certain modifications under sec_1_468b-2 amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from the modified gross_income of the fund however dividends on stock of a transferor or a related_person are not excluded from modified gross_income amounts transferred to the trust by or on behalf of x are transferred to resolve or satisfy the liabilities for which the trust is established ie x’s asbestos-related liabilities however dividends on x stock transferred to the trust by x are not excluded from the trust’s gross_income sec_1_468b-2 accordingly based on the facts presented and representations made the trust’s modified gross_income does not include amounts transferred by or on behalf of x to the trust to resolve or satisfy liabilities for which the trust was established except to the extent of any dividends_paid to the trust on x stock or stock of a person related to x the trust’s basis in transferred assets the third requested ruling is that the trust’s initial basis in assets other than cash transferred by x to the trust is the fair_market_value of any such asset on the date of transfer sec_1_468b-2 provides that a qualified settlement fund’s initial basis in property it receives from a transferor or from an insurer or other person on behalf of a transferor is the fair_market_value of that property on the date of transfer to the fund sec_1_468b-3 provides that a transferor must include in gross_income any distribution including a deemed_distribution described in sec_1_468b-3 it receives from a qualified_settlement_fund if property is distributed the amount plr-108145-07 includible in gross_income and the basis in that property is the fair_market_value of the property on the date of the distribution sec_1_468b-3 provides that if a qualified_settlement_fund makes a distribution on behalf of a transferor to a person that is not a claimant or to a claimant to resolve or satisfy a liability of the transferor or a related_person other than a liability described in sec_1_468b-1 for which the fund was established the distribution is deemed made by the fund to the transferor the transferor in turn is deemed to have made a payment to the actual recipient based on the facts presented and representations made the trust’s initial basis in assets other than cash transferred by x to the trust including any assets deemed transferred by x to the trust pursuant to sec_1_468b-3 is the fair_market_value of any such asset on the date of transfer x’s deductions for transfers to the trust the fourth requested ruling is that to the extent the requirements of sec_162 and sec_461 are otherwise met x may deduct the amount of cash transferred and the fair_market_value of other assets other than the fund that x transfers to the trust in the taxable_year or years of the transfers except that no deduction is allowable for the transfer of the x stock unless the qualified_appraisal requirements of sec_1_468b-3 are satisfied and no deduction is allowable for transferred amounts that represent amounts received from the settlement of an insurance claim which is excludable from x’s gross_income sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business payments made in settlement of a lawsuit or potential lawsuits are generally deductible under sec_162 if the acts that gave rise to the litigation were performed in the ordinary course of the taxpayer’s business see 372_us_39 revrul_80_211 1980_2_cb_57 even though a particular taxpayer may incur an expense only once in the lifetime of its business the expense may qualify as ordinary and necessary if it is appropriate and helpful in carrying on that business is commonly and frequently incurred in the type of business conducted by the taxpayer and is not a capital_expenditure 383_us_687 308_us_488 sec_461 provides that a deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability plr-108145-07 sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to the item occurs on behalf of whom an insurer or other person transfers money or property to a qualified_settlement_fund to resolve or satisfy claims described in sec_1_468b-1 against that person sec_1_468b-1 provides that a transferor is a person that transfers or sec_1_468b-3 provides that a transferor must treat a transfer of property to a qualified_settlement_fund as a sale_or_exchange of that property for purposes of sec_1001 in computing the gain_or_loss the amount_realized by the transferor is the fair_market_value of the property on the date the transfer is made to the qualified_settlement_fund because the issuance of a transferor’s debt obligation to provide services or property in the future or obligation to make a payment described in sec_1_461-4 is generally not a transfer of property by the transferor it generally does not result in gain_or_loss to the transferor under this paragraph a sec_1_468b-3 provides that except as otherwise provided in that section for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability however sec_1_468b-3 and b provide that economic_performance does not occur to the extent the transferor or a related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory in addition sec_1_468b-1 provides that economic_performance does not occur with respect to transfers to a qualified_settlement_fund for non-allowable claims sec_1_468b-3 provides that a transferor must obtain a qualified_appraisal to support a loss or deduction it claims with respect to a transfer to a qualified_settlement_fund of nonpublicly traded securities as defined in sec_1_170a-13 issued by the transferor or a related_person sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income plr-108145-07 under sec_1_468b-3 economic_performance occurs in the taxable_year or years in which x transfers property to the trust within the meaning of sec_1_468b-3 to the extent that the transfers are allocable to liabilities described in sec_1_468b-1 to the extent x makes a transfer of property to the trust x’s liability is fixed and determinable with reasonable accuracy no later than the time when x makes such transfer of property to the trust finally x’s liability arose from the conduct of its business and therefore represents an expense deductible under sec_162 accordingly based on the facts presented and representations made and provided that the qualified_appraisal requirements of sec_1_468b-3 are satisfied x may deduct under sec_162 the amount of cash transferred and the fair_market_value of other assets other than the fund1 that x transfers to the trust in the taxable_year or years of the transfers but only to the extent that i the transfers are allocable to liabilities described in sec_1_468b-1 and ii the transferred amounts do not represent amounts received from the settlement of an insurance claim which is excludable from x’s gross_income cancellation of indebtedness sec_61 provides that gross_income includes income from the discharge_of_indebtedness such income also known as cancellation_of_indebtedness_income or cod income is ordinary in nature and equals the difference between what is owed and what is actually paid to satisfy the liability cod income must generally be reported by the debtor in the year the discharge occurs sec_108 excludes from gross_income any amount that would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs in a title bankruptcy case sec_108 generally requires taxpayers to reduce their attributes by the amount excluded from gross_income under sec_108 to the extent the pre-petition liquidated personal injury claims were discharged under the plan for amounts that were less than their face value x presumptively has discharge_of_indebtedness income under sec_61 167_f3d_1323 10th cir however because x was discharged from all current and future obligations and liabilities relating to the pre-petition liquidated personal injury claims pursuant to the plan the sec_108 exception applies accordingly based on the facts presented and representations made we conclude that i discharge_of_indebtedness income with respect to any of the pre-petition liquidated personal injury claims that were discharged under the plan is excluded from the x’s from gross_income and ii x must reduce its tax_attributes under sec_108 with respect to the amount excluded from income under sec_108 x does not request a ruling regarding whether it may deduct the fair_market_value of any of the fund’s assets it is deemed to transfer to the trust under sec_1_468b-3 accordingly we express no opinion regarding x’s ability to deduct the fair_market_value of any such assets or x’s treatment of a deemed_distribution from the fund under sec_1_468b-3 plr-108145-07 the settlement of unliquidated personal injury claims however does not give rise to discharge_of_indebtedness income rather if the dispute concerning the amount of the debt is in good_faith settlement of the dispute is ‘treated as the amount of debt cognizable for tax purposes ’ preslar supra pincite quoting 916_f2d_110 3d cir accordingly we conclude that x did not realize discharge_of_indebtedness income from the release of any unliquidated personal injury claims specified liability losses sec_172 allows as a deduction for the taxable_year an amount equal to the aggregate of net_operating_loss nol carryovers to such year plus the nol carrybacks to such year under sec_172 the portion of an nol that qualifies as a specified_liability_loss may be carried back to each of the taxable years preceding the loss sec_172 defines a specified_liability_loss in part as the sum of the following amounts to the extent taken into account in computing the nol for the taxable_year any amount allowable as a deduction under sec_162 or sec_165 that is attributable to i product_liability or ii expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability sec_172 defines the term product_liability as liability of the taxpayer for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer but only if such injury harm or damage arise after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product based on the facts presented and representations made for those payments to the trust that qualify as deductions under sec_162 we conclude that x’s payments to the trust are specified liability losses as defined in sec_172 to the extent that the trust uses such payments to make payments for personal injury claims except interest payments to claimants x may carryback these payments to each of the taxable years preceding such loss see sec_172 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-108145-07 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely john p moriarty senior technician reviewer branch income_tax accounting
